DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/13/2022 has been entered. Claim(s) 1-14, 16-19, 21-56 is/are pending in the application. 

Election/Restrictions
Claims 1-13, 29-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/06/2020.

	Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by Natsumeda et al. (US8421292B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Natsumeda in view of Alkhimov et al. (US5302414).
Regarding Claims 14 and 19, Natsumeda teaches a magnet comprising a sintered magnetic body containing grains of a rare earth alloy (Col. 1, Lines 7-10) with one or more deposited beads of dysprosium onto a part of a surface the magnetic body (12a in Figure 2b) (Col. 5, Lines 21-30). 

Natsumeda specifies that the beads are deposited on the corner edges atop the magnetic surface (Fig. 11C) in an area of high demagnetization (col. 12, Lines 25-35). The top surface of the magnet (12) is substantially parallel to the surface of the magnetic teeth and the magnetic flux is considered to be substantially even throughout, therefore the top surface of the magnet (12) is considered to meet the limitation of a region of highest magnetic field density. 
Regarding the claim limitation of the deposition of the bead being accomplished via a cold spray process, this limitation is considered a product-by process limitation. Natsumeda teaches the heavy rare earth element (Dy) bead is deposited “by sputtering or spraying, and be diffused in specific regions” (Col. 13, Lines 15-25). While Natsumeda does not teach spraying is accomplished by cold spraying explicitly, the end product of the prior art appears identical to the claimed product-by-process as both comprise Dy beads deposited by spraying in specific regions of a Magnet body, and the claimed step of cold spraying is not considered to impart a distinctive structural characteristic to the final product compared to the prior art step of spraying. 
Alternatively, even if the product resulting from cold spraying was considered different than spraying in general, Alkhimov teaches that cold gas See MPEP 2113(I and III))
Regarding Claims 21-22, Natsumeda teaches the main phase of the permanent magnet is of the form R2Fe14B, where R Is at least one of Nd and Pr. (Col. 2, Lines 25-40). 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda in view of Knapen (US5229738) as applied to Claims 14, 16-17; or alternatively, Natsumeda in view of Alkhimov and in further view of Knapen (US5229738), as applied to Claims 14.
Regarding Claim 16, regarding the limitation of the surface of the magnet body is geometrically divided by pole intersections and each metal bead is deposited onto a region farthest away from the pole intersections Natsumeda teaches the amount of diffused Dy can be up to 0.36 wt Natsumeda specifies that the beads are deposited on the corner edges atop the magnetic surface (Fig. 11C) in an area of high demagnetization (col. 12, Lines 25-35). The top surface of the magnet (12) is substantially parallel to the surface of the magnetic teeth and the magnetic flux is considered to be substantially even throughout, therefore the top surface of the magnet (12) is considered to be a region of highest magnetic field density. However, Natsumeda does not explicitly teach the magnet body is geometrically divided by pole intersections, however, Knapen teaches a multipolar rotor permanent magnet (abstract) and teaches the magnetic body contains a plurality of alternating spaced north and south pole regions thereby forming a multipolar field pattern (Claim 1) serving the purpose of saving space (Col. 8, Lines 46-52). Therefore, one of ordinary skill in the art would have been motivated to use a multipolar permanent magnet with different pole intersection in a rotor system of Natsumeda for the purpose of forming a rotor with reduced space. A rotor magnet with beads on the corner edges on a . 


Claims 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda as applied to Claims 14; or alternatively, Natsumeda in view of Alkhimov, as applied to Claims 14, 16-17.
Regarding Claims 23-24, Natsumeda teaches the amount of diffused Dy can be up to 0.36 wt% (Fig. 10) (Col. 9, Lines 14-15) but does not teach the claimed range of 0.5-15% weight Dy diffused. However, Natsumeda teaches the sintered magnet body is heat treated in a range of 700-1000 centigrade for the purpose of diffusing the rare earth metal (Dy) into the magnet body (within the grains); and teaches the base magnet already has 5% Dy (Table 1) and that the end portions have 0.36% mass diffused (after deposition). Since applicant admits heat treatment is responsible for the diffusion of Dy in the grains (Page 9, [001]); and Natsumeda teaches a similar heat treatment method, it would have been obvious to one of ordinary skill in the art to perform heat treatment for a longer time for the purpose of increasing the amount of Dy diffused from the end portions for the purpose of increasing coercivity. 
Regarding Claims 25-26
Regarding Claim 27, since it would be obvious to one of ordinary skill to diffuse the claimed range of Dy in to the Nd-based grains, it would be expected by one of ordinary skill in the art that a similar shell layer thickness would also have formed under the expectation that products made by similar methods have similar properties. (See MPEP 2112.01(I)). 
Regarding Claim 28, Natsumeda teaches a Dy deposition rate of 0.5-5 microns per hour. Therefore, it would have been obvious to one of ordinary skill in the art to have a deposition thickness in the claimed range of 1-5 microns before heat treatment to diffuse Dy into the grains for the purpose of forming a controlled Dy thickness to be diffused into the grain boundaries in further heat treatment. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsumeda as applied to Claims 14, 16-17 in view of Woodling (US4368011); or alternatively, over Natsumeda in view of Alkhimov as applied to Claims 14, 16-17, and further in view of Woodling.
Regarding Claim 18, Natsumeda teaches the magnet bodies (rotor teeth) can be round in shape (Fig. 2B) but does not teach the magnets are cylindrical. However, Woodling teaches that the magnetic rotor teeth can be cylindrical in shape (69) (Figure 8). Therefore, it would have been obvious to one of ordinary skill in the art to deposit rare earth beads on cylindrical magnetic bodies instead of arc-shaped magnetic bodies of a rotor to achieve the predictable result of forming magnetic teeth on a rotor. 


	
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed step of cold spraying is in fact considered to impart a distinctive structural characteristic to the final product compared to the prior art step of spraying. Applicant argues one of skill in the art would not at once envisage the claimed recitation of cold spraying from the general teaching of “using a thin film deposition technique such as sputtering or spraying” as the broad general teaching of spraying cannot be said to disclose the claimed product having such a distinct structure to the final product .
MPEP 2113 states that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The structure implied by the process steps should be considered when assessing the patentability of product-by-process steps. This is not considered persuasive. Claim 14 requires a magnetic body and one or more beads of Dy metal, where each bead is deposited via a cold spray process onto a part only of a surface of the magnetic body. The claimed product is therefore a magnetic body with deposited Dy beads. The Natsumeda reference teaches beads of Dy deposited onto a magnetic body broadly by sputtering or spraying. The genus of spraying includes thermal spraying (where the metal to be deposited is melted or vaporized and propelled to a substrate) or cold spraying where small particles are accelerated in a supersonic jet of heated gas at high enough velocities where there is negligible heat transfer (adiabatic) and plastically deform at high shear rates. The cold spraying method limitation of the claimed product-by-process is 
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736